Citation Nr: 1806253	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to February 16, 2011, in excess of 20 percent prior to April 13, 2017, and in excess of 40 percent thereafter for multi-level degenerative disc disease (previously evaluated as a lumbosacral strain).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her daughter


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from July 1983 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
 
In May of 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  .

This claim was previously before the Board in January 2017, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay in this matter, additional development is required before the Veteran's claim may be adjudicated on the merits. 

Specifically, the Board notes that the January 2017 remand directives have not been complied with.  In January 2017, the Board noted that the Veteran had been diagnosed with degenerative disc disease, spinal fusion, intervertebral disc disease (IVDS), and bilateral lower extremity radiculopathy during a September 2014 VA examination.  Following that examination, an addendum opinion was requested to determine whether or not the Veteran's IVDS, spinal fusion, and radiculopathy were related to service.  However, the addendum opinion, which was furnished in March 2015, was found to be inadequate as the negative nexus opinion provided was not supported by a thorough rationale.  Accordingly, the January 2017 Board remand requested that the Veteran be provided with a new VA examination. 

The Veteran was subsequently afforded a new VA examination in April 2017.  Unfortunately, the Board finds this examination to be inadequate as it does not comply with the Board's January 2017 remand directives in which the examiner was asked to specifically state whether any diagnosed neurological impairment, to include radiculopathy of the lower extremities, is related to the Veteran's service-connected lumbar strain or otherwise related to the Veteran's active military service.  While the April 2017 examiner noted the presence of radiculopathy and IVDS, no etiological opinion was provided and therefore, the examination is inadequate.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, an addendum opinion is required in order to obtain the previously requested etiological opinion for the Veteran's diagnosed neurological impairments. 

Additionally, with respect to the Veteran's claims for entitlement to increased ratings prior to April 13, 2017, the Board notes that two precedential opinions were issued while the Veteran's claim was remand status which require retroactive opinions.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (the Court) held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the Veteran's VA examinations indicates that retroactive opinion is warranted in light of Correia.  

The Court's recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) also requires that the claim be remanded.  In Sharp, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  While flare-ups are noted on the Veteran's VA examinations, opinions with respect to the extent of functional impairment are not present and therefore, a retroactive opinion is warranted in light of Sharp. 

Lastly, the Board notes that in order for the Veteran to be entitled to a rating in excess of 40 percent for her multi-level degenerative disc disease, either favorable or unfavorable ankylosis must be present.  However, the Board finds that the April 2017 VA examination is unclear as to whether or not the Veteran actually has ankylosis.  Specifically, the examiner states "less movement than normal due to ankylosis" as an additional contributing factor of disability, but also states that there is no ankylosis of the spine.  Accordingly, the Board finds that an addendum opinion is warranted to clarify the April 2017 VA examiners conflicting remarks.  See, April 2017 VA examination.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  After obtaining any outstanding treatment records, return the Veteran's claims file to the VA examiner who conducted her April 2017 examination for an addendum opinion with respect to the etiology of the Veteran's bilateral lower extremity radiculopathy, for retroactive opinions prior to April 13, 2017, and for a clarifying opinion as to whether or not the Veteran currently has ankylosis of the spine.  

The Veteran's entire claims file, to include a copy of this decision, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinions: 

a.  Determine whether the Veteran's bilateral lower extremity radiculopathy is at least as likely as not related to the Veteran's service-connected multi-level degenerative disc disease or otherwise related to the Veteran's active duty service.

b.  Determine whether the Veteran's range of motion results from the December 2010 and January 2014 VA examinations would have been reduced if tested in both active and passive motion and in weight-bearing and nonweight-bearing.  To the examiners best ability, the additional range of motion loss should be described in degrees.  If the examiner is unable to provide the requested opinion in this case, he or she should clearly explain the basis for this decision. 

c.  The examiner should also provide an opinion regarding the extent of the Veteran's functional loss as described in his December 2010 and January 2014 VA examinations, and his pertinent lay statements from the May 2014 travel board hearing.  To the examiners best ability, the additional range of motion loss should be described in degrees based on that information.  If the examiner is unable to provide an opinion on the subject, he or she should clearly explain the basis for this decision.  


d.  Whether or not the Veteran has favorable or unfavorable ankylosis of the spine.  If the examiner opines that the Veteran does not have ankylosis of the spine, the examiner must explain the conflicting statement in the April 2017 VA examination in which it is stated that the Veteran has "less movement than normal due to ankylosis." 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and her reports must be considered and discussed in formulating the requested opinions.  If her reports are discounted, the examiner should provide an explanation for doing so.  The Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in otherwise order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


